Citation Nr: 0424545	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  99-18 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to the assignment of an initial rating in 
excess of 20 percent for degenerative arthritis of the 
thoracic and lumbar spine, right elbow and both hips.

2.  Entitlement to the assignment of an initial compensable 
rating for hemorrhoids.

3.  Entitlement to service connection for residuals of an 
injury of the right hand, to include arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to April 
1997.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2004, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, for additional development.  The issue 
of entitlement to an initial compensable evaluation for 
hemorrhoids is now before the Board for final appellate 
consideration.

The veteran also appealed that part of the September 1998 RO 
decision that denied service connection for headaches and 
granted service connection and assigned a zero percent rating 
for chronic sinusitis.  The RO issued a statement of the case 
in august 1999.  Thereafter, the veteran did not enter a 
substantive appeal on these latter two issues.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, the issue of entitlement to 
service connection for headaches and to an initial 
compensable rating for chronic sinusitis are not currently 
before the Board on appeal.

The veteran's substantive appeal received by the RO in 
September 1999 also did not include the issue of the 
assignment of an initial rating in excess of 20 percent for 
degenerative arthritis of the thoracic and lumbar spine, 
right elbow and both hips.  However, the United States Court 
of Appeals for Veterans Claims (CAVC or Court) has held that 
the failure to file a timely substantive appeal does not 
deprive the Board of jurisdiction.  In Gonzalez- Morales v. 
Principi, 16 Vet. App. 556 (2003) and Rowell v. Principi, 4 
Vet. App. 9 (1993), In Gonzales-Morales and in Rowell, the 
Court of Appeals for Veterans Claims found that the veteran 
had filed documents subsequent to the SOC which indicated his 
desire to appeal the contested issues, as in this case.  
Moreover, unlike the headache and sinusitis issues, the Board 
accepted testimony on the of the assignment of an initial 
rating in excess of 20 percent for degenerative arthritis of 
the thoracic and lumbar spine, right elbow and both hips, and 
both the RO and Board have indicated that this latter issue 
is in appellate status.  

The issues of entitlement to the assignment of an initial 
rating in excess of 20 percent for degenerative arthritis of 
the thoracic and lumbar spine, right elbow and both hips; and 
entitlement to service connection for residuals of an injury 
of the right hand, to include arthritis, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

In correspondence dated in April 2004, the veteran contended 
that he now has arthritis and a spur of a joint in the right 
foot, associated with plantar fasciitis, that appeared 
shortly after his separation from active duty.  The Board 
finds that this correspondence raises a claim for service 
connection for a right foot disability.  As this claim has 
not been developed for appellate review, the Board refers it 
to the RO for proper appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence shows that the veteran has 
had some hemorrhoids during the rating period; however, there 
is no medical evidence of frequent recurrences of 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue, nor is there any objective evidence of 
persistent bleeding from hemorrhoids resulting in anemia or 
anal fissures.


CONCLUSION OF LAW

Entitlement to an initial compensable evaluation for 
hemorrhoids is denied.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.114, Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claim before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with regard to the veteran's claim 
for an initial compensable evaluation for hemorrhoids.  The 
Board concludes that discussions in the September 1998 rating 
decision on appeal, the August 1999 statement of the case 
(SOC) and in supplemental statements of the case (SSOCs) 
dated in March 2003 and May 2004 adequately informed him of 
the information and evidence needed to substantiate his 
claim.  The March 2003 SSOC and a March 2004 VCAA notice 
letter informed him of the VCAA's implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VCAA notice was 
not provided to the veteran before the September 1998 rating 
decision on appeal; however, the rating decision on appeal 
was entered before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO 
decision had already occurred.  Also see O.G.C. Prec. Op. No. 
7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
the March 2004 VCAA letter to the veteran, the RO requested 
that "[i]f there is any other evidence or information that 
you think will support your claim, please let us know."  
Since that time, the veteran has not identified any 
outstanding medical records or indicated that he was in the 
process of obtaining such records.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated service and post-
service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that in April 2004, VA conducted a medical 
examination with regard to the veteran's hemorrhoids.  An 
April 2004 addendum to the examination report also addressed 
this issue.  The Board finds that the relevant medical 
evidence of record, to include the report and addendum from 
the April 2004 examination, contains sufficient detail to 
make a decision on this claim.  Thus, there is no duty to 
provide additional examination with regard to this issue.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board further notes that during the pendency of his claim 
the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

The Board also notes that the RO forwarded additional 
evidence to the Board in July 2004.  However, this evidence 
consists of duplicates of evidence already addressed in the 
most recent SSOC.  Thus, the evidence does not need to be 
considered by the RO.  38 C.F.R. §§ 19.31, 19.37 (2003).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background 

The veteran contends that the current initial noncompensable 
evaluation for his hemorrhoids does not address the severity 
of that disability.  He has offered contentions in 
correspondence as well as during a July 2003 videoconference 
hearing before the undersigned Veterans Law Judge.  The Board 
will address his contentions together for the sake of 
clarity.  The veteran maintains that he has bleeding 
everyday, as well as constant pain and itching.  He has also 
stated that the bleeding occurs periodically.  He relates 
that he needs daily constant maintenance, including soaking 
in hot water three times a day and over-the-counter 
medication.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The report of a May 1998 VA examination provides that the 
veteran complained that he had been subject to some pain and 
bleeding with bowel movements with hemorrhoids.  He had been 
treated with local medications and had never required any 
surgery.  His bowel movements remained essentially normal.  
On physical examination, the veteran had some small external 
hemorrhoidal tears without evidence of gross deformity or 
bleeding.  The pertinent diagnosis was hemorrhoids.

The report of an October 1999 VA examination indicates that 
the veteran complained of pain and bleeding about 30 percent 
of the time.  If he did not use overt-the-counter creams, the 
hemorrhoids flared-up and caused great pain.  He also had 
flare-ups with diarrhea.  He denied prolapse of any tissues.  
On physical examination, the veteran had two external 
hemorrhoids, very small, and normal sphincter tone.  There 
was a small internal hemorrhoid.  There were no fissures or 
other masses palpable on anoscopy.  Laboratory work was 
mostly normal, except for slightly elevated ALT and GGT; 
there was no indication of anemia.  The pertinent impression 
was external and internal hemorrhoids.  The examiner reviewed 
the veteran's complaints related to hemorrhoids and opined 
that his hemorrhoids caused a minimal impact on the quality 
of the veteran's life.  

The report of an April 2004 VA examination provides that the 
veteran's previous examinations and electronic records had 
been reviewed.  The examiner set forth  review of the 
veteran's medical history.  The veteran said that he was not 
aware of any current rectal bleeding, and had noted some 
previous rectal bleeding on toilet paper after defecation or 
after a bout of loose stools.  There had been no recent 
changes in weight, nor had there been any decreased caliber 
of stools or change in their color.  Physical examination 
indicated that the veteran had normal sphincter tone and 
absence of external hemorrhoid tags.  Digital examination 
with a gloved finger defined no internal hemorrhoids.  Stool 
on the examining glove tested guaiac positive.  The pertinent 
diagnosis was no evidence of hemorrhoids on examination, 
there was guaiac positive blood in testing.  Results of later 
laboratory testing were attached.  

An April 2004 addendum provides that the examiner had 
reviewed the veteran's claims file.  The examiner noted that 
the veteran did have guaiac positive stools on digital 
examination, but no hemorrhoids were noted and therefore the 
differential diagnosis included colonic polyps or neoplasm as 
well as upper GI sources.  The veteran had declined an offer 
for upper and lower endoscopy or radiographic series.  
Routine laboratory testing had not revealed anemia suggesting 
chronic bleeding.  

Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath, 1 
Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disabilities.  
There is nothing in the historical record that would lead to 
a conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability ratings in this case are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

When the veteran initiated his appeal of the current issue, 
he was appealing the original assignment of a disability 
evaluation following the award of service connection.  The 
severity of this disability is to be considered during the 
entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119(1999).

According to the provisions of 38 C.F.R. § 4.114, Diagnostic 
Code 7336, which addresses both internal and external 
hemorrhoids, a noncompensable evaluation is warranted for 
mild or moderate hemorrhoids and a 10 percent evaluation is 
warranted for irreducible, large, or thrombotic hemorrhoids 
with excessive redundant tissue and evidencing frequent 
recurrences.  A 20 percent evaluation is in order in cases of 
persistent bleeding and secondary anemia, or with fissures. 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation for 
hemorrhoids.  Although the most recent VA examination is 
negative for current hemorrhoids, earlier medical evidence 
does show hemorrhoids.  However, the Board finds it 
significant that the competent medical evidence does not show 
that the veteran's hemorrhoids have been irreducible, large 
or thrombotic with excessive redundant tissue at any time 
during the rating period.  While guaiac stools were positive 
for blood on the most recent digital examination, and the 
veteran has given a history of rectal bleeding, there is no 
medical evidence of persistent bleeding, nor is there any 
objective evidence of secondary anemia.  The most recent 
examiner indicated other possible sources of the recent 
bleeding but, even assuming it was due to hemorrhoids, the 
examiner specifically noted that routine laboratory testing 
had not revealed anemia suggesting chronic bleeding.  There 
is also no indication of any anal fissures.  Thus, a 
compensable evaluation is not warranted for the veteran's 
hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

The Board is aware of the veteran's own testimony as to his 
symptoms.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, as a layperson the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of the degree of severity.  Espiritu, 
supra.  Thus, the veteran's own testimony does not constitute 
medical evidence that his service-connected hemorrhoids 
warrant a compensable initial evaluation.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial compensable evaluation for hemorrhoids is denied.  


REMAND

A preliminary review of the record indicates that VA requires 
clarification as to the veteran's wishes with regard to his 
claim for service connection for residuals of an injury of 
the right hand, to include arthritis, along with possible 
additional development pending that clarification.  The 
report of a March 2004 VA examination indicates that the 
veteran "is not having trouble with the right hand at this 
time and he does not want to pursue the claim involving his 
right hand."  In an August 2004 written presentation, the 
veteran's representative indicated that the veteran continued 
to seek service connection for a right hand condition, and 
presented contentions on his behalf.  Thus, the RO should 
contact the veteran to clarify whether he wants to withdraw 
his appeal of this particular issue.

The duty to assist can require providing the veteran an 
examination and opinion; such is necessary to make a decision 
on the claim.  See 5103A(d) (West 2002) 38 C.F.R. 
§ 3.159(c)(4) (2003).  In this regard, the Board observes 
that the report of the March 2004 VA examination provides 
that there were no abnormalities of the right hand on 
examination, but provides a pertinent diagnosis of 
osteoarthritis of the right hand, secondary to fracture of 
the right hand at age 13.  The examiner did not express any 
opinion as to aggravation and the question remains as to 
whether the veteran's pre-existing osteoarthritis was 
aggravated by his service.  If the veteran desires to 
continue his appeal of this claim, such an opinion is 
required.  38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  

The Board also observes that additional development is 
required with regard to the veteran's claim for an initial 
evaluation in excess of 20 percent for degenerative arthritis 
of the thoracic and lumbar spine, right elbow and both hips.  
The report of the March 2003 VA examination indicates an MRI 
done of the left shoulder, elbows, knees and spine was 
recommended to rule out any significant degenerative 
arthritis.  The clinician further indicated that, if 
significant degenerative arthritis was not present upon MRI 
studies, it was unlikely the veteran had a service-connected 
disability regarding his joints or bones.  A review of the 
claims file fails to show that such an MRI has been 
conducted.  The Board also finds that the RO should consider 
whether separate ratings are warranted for each service-
connected joint.

The Board also observes that during the pendency of this 
appeal there have been significant changes in the regulations 
pertaining to the evaluation of back disorders.  
Specifically, effective September 26, 2003, the entire 
section of the rating schedule that addresses disabilities of 
the spine was revised.  68 Fed. Reg. 51,454-458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243).  There is now a General Rating Formula for Diseases 
and Injuries of the Spine (for diagnostic codes 5235 to 5243, 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  The RO has not informed the veteran of these 
revisions, including the General Rating Formula.

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO should contact the veteran and 
ascertain whether he wants to withdraw 
his claim for service connection for 
residuals on an injury of the right hand, 
to include arthritis.  If the veteran 
responds in the affirmative, in a manner 
consistent with 38 C.F.R. § 20.204, the 
RO should take appropriate action.  

2.  If the veteran indicates that he does 
not wish to withdraw his claim for 
service connection for residuals of an 
injury of the right hand, to include 
arthritis, or he fails to respond at all 
in a reasonable period of time, the RO is 
requested to return the veteran's claims 
file to the examiner who conducted the 
March 2004 exam of the veteran's right 
hand.  The examiner is requested to 
review the relevant evidence in the 
veteran's claims file, to include the 
pre-enlistment examination showing a pre-
existing fracture of the right hand, the 
January 1991 service medical note 
pertaining to chronic tendonitis of the 
right hand, the normal March 1997 
separation examination, the May 1998 
post-service VA examination, and the 
results of the March 2004 VA examination.  
The examiner is asked to specifically 
opine whether it is at least as likely as 
not that the veteran's pre-existing right 
hand disability (including 
osteoarthritis) was aggravated during 
service.  (Aggravation is defined as a 
worsening of the underlying condition 
beyond its natural progression versus a 
temporary flare-up of symptoms.)  The 
examiner is asked to provide a rationale 
for any opinion expressed.  If the 
examiner is unable to provide an opinion 
without resort to speculation, he or she 
should so indicate.

If the examiner who conducted the March 
2004 VA examination of the veteran's 
right hand is not available, another VA 
physician should review the claims file 
(including the March 2004 VA examination 
report ), answer the above question, and 
provide a rationale for any opinion 
expressed.  If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should so 
indicate.

3.  The RO should provide the veteran 
notice of the most recent revisions to 
the section of the rating schedule that 
amended the criteria for evaluating 
disabilities of the spine, effective 
September 26, 2003.  See 68 Fed. Reg. 
51,454-458 (Aug. 27, 2003), codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.  

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.  

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for 
entitlement to the assignment of an 
initial rating in excess of 20 percent 
for degenerative arthritis of the lumbar 
and thoracic spine, right elbow and both 
hips.  In readjudicating the claim for 
entitlement to the assignment of an 
initial rating in excess of 20 percent 
for arthritis of the thoracic and lumbar 
spine, right elbow, and hips, the RO is 
requested to consider evaluating the 
veteran's service-connected degenerative 
arthritis of the thoracic spine, lumbar 
spine, right elbow, right hip, and left 
hip under separate diagnostic codes.  

The RO must also readjudicate the claim 
for service connection for residuals of 
an injury of the right hand, to include 
arthritis, to include whether there is 
clear and unmistakable evidence to rebut 
the presumption of aggravation of the 
veteran's right hand disability.  

As the increased evaluation claim 
involves initial ratings, the RO must 
consider whether "staged ratings" (i.e., 
difference percentage ratings for 
different periods of time, based on the 
facts found) are warranted for the 
veteran's multiple joint arthritis.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



